Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Applicant’s specification paragraph [0065], “Similarly, a brightness factor represents a brightness value”. It should be changed to “Similarly, a brightness factor represents a brightness value.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "optimal" in claim 1 is a relative term which renders the claim indefinite.  The term "optimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 3 recites “selecting a BT.601 Y1CbCr color space technique, based on the interlaced scan being identified to be used for rendering the content; or selecting one of a BT.709 Y1CbCr color space technique, a BT.2020 Y1CbCr color space technique, or a BT.2100 Y1CbCr color space technique, based on the progressive scan technique being determined to be used for rendering the content, wherein the BT.2020 Y1CbCr color space technique is selected based on a standard-dynamic-range being used for a HD or UHD display resolution, a BT.709 Y1CbCr color space technique is selected based on a Low-dynamic-range being used for a HD or a UHD display resolution, or a BT.2100 Y1CbCr color space technique based on a high-dynamic-range being used for a HD or a UHD display resolution”. The Y1CbCr, HD and UHD are undefined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2007/0285379) in view of Demandolx (US 2012/0219218).
Regarding claim 1, Jung et al. (hereinafter Jung) discloses a method of rendering a content in an electronic device (Jung, [0040], “FIG. 1 is a schematic block diagram illustrating a structure of a liquid crystal display (LCD)”), the method comprising:

obtaining, by the electronic device, at least one of a candidate lightness span or a candidate brightness span for each of grouped regions region (Jung, [0053], “FIG. 3 is a graph illustrating a method of compensating for the representative value of a specific partial area”. Fig. 3 illustrates a candidate brightness span for each of partial area.);
identifying by the electronic device, a current brightness level of a display of the electronic device (Jung, [0018], “mean denotes the mean brightness of an entire input image”);
identifying by the electronic device, at least one of an optimal lightness span or an optimal brightness span by adjusting at least one of the candidate lightness span or and-the candidate brightness span based on the current brightness level of the display (Jung, [0018], “a new representative value L’ which has been compensated by using Equation (2) below in order to adjust the brightness of the partial area”. The new L’ is considered an optimal brightness span. See Fig. 3);
modifying, by the electronic device, the content corresponding to each of the classified grouped regions using at least one of the optimal lightness span or the optimal brightness span (Jung, [0060], “n step S2, the representative value is compensated in consideration of a reduction in the brightness”); and 
rendering, by the electronic device, the modified content for each of the grouped regions (Jung, [0060], “In step S4, the representative value is output as a brightness adjustment signal.  In step S5, the brightness of each of the partial areas is adjusted based on the brightness adjustment signal”).
Though Jung teaches a plurality of regions in the content, wherein at least one of a lightness factor or a brightness factor is defined for each of the regions (Jung, [0050], “As shown in FIG. 2 for example, the gray levels are divided into eight sections from R0 to R7 to calculate the representative 
Demandolx discloses at least one of a lightness factor or a brightness factor is defined for the-each of the regions (Demandolx, [0018], “Luminance histograms can be obtained for the overall digital image, as well as those portions of the digital image that are in the highlights regions and, separately, the shadows regions”. In addition, in paragraph [0049], “the generated moments can include an average of the luminance values represented by the histogram, which can be considered as a moment of order 1, a variance of the luminance values represented in the histogram”).
And Demandolx discloses a database (Demandolx, [0069], “The computing device 700 also typically includes computer readable media, which can include any available media that can be accessed by computing device 700 and includes both volatile and nonvolatile media and removable and non-removable media”. The memory is considered including one or more database structure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Demandolx’s different processing can then be automatically applied to highlight regions separately from the shadow regions to modify Jung’s image content corresponding to different regions. The motivation for doing so would have been performing locally on a digital image such that individual areas of that digital image can have different highlight and shadow processing applied to them.

Claims 2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2007/0285379) in view of Demandolx (US 2012/0219218), as applied to claim 1, in further view of Tschesnok (US 2009/0122058).
Regarding claim 2, Jung discloses identifying, by the electronic device, a color space associated with each of the classified regions (Jung, [0047], “Image pixels of each of the partial areas are classified 
Jung as modified by Demandolx does not expressly disclose “converting, the color space to a new color space”;
Tschesnok discloses converting, the color space to a new color space (Tschesnok, [0053], “The background image is converted from standard red-green-blue (RGB) pixelation to a hue-luminosity-saturation (HLS) color-space”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Tschesnok’s color space conversion to adjust Jung’s the brightness of the partial area. The motivation for doing so would have been eliminate complexities in image segmentation that are introduced by changes in ambient lighting or shadows as the target moves.
Regarding claim 4, Jung as modified by Demandolx, and Tschesnok with the same motivation from claim 2 discloses at least one of a background region, or a foreground region (Tschesnok, [0051], “Each pixel that is brighter than a predetermined threshold value can be characterized as a "background pixel", and each pixel that is less bright than the predetermined threshold value can be characterized as a "foreground pixel"”).
Regarding claim 5, Jung discloses identifying at least one of the candidate lightness span or the candidate brightness span based on the current brightness level of the display (Jung, [0018], “a partial area of which the representative value is greater than the mean brightness of the entire input image is applied with a new representative value L'”); 

based on the color of the content corresponding to the background color, inputting the background color (Tschesnok, [0053], “The background image is converted from standard red-green-blue (RGB) pixelation to a hue-luminosity-saturation (HLS) color-space”) and a region where the background color is used in the color space associated with each of the classified regions (Tschesnok, [0055], “If the foreground pixel is darker in saturation than the background pixel it may be part of the target, or it could be part of the background which has a shadow on it.  If the hue value of the foreground pixel is within a predetermined range of the background pixel, and the difference in saturation and luminance between each pixel is not outside a predetermined range, the pixel is considered part of the background which has been affected by a shadow”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2007/0285379) in view of Demandolx (US 2012/0219218) in view of Tschesnok (US 2009/0122058), as applied to claim 2, in further view of Mondal et al. (US 2014/0232870).
Regarding claim 3, Jung as modified by Demandolx and Tschesnok does not expressly disclose “identifying, by the electronic device, whether to use an interlaced scan or a progressive scan technique for rendering the content”;
Mondal et al. (hereinafter Mondal) discloses identifying, by an electronic device, use an interlaced scan technique for rendering the content (Mondal, [0049], “For example, in accordance with 
Mondal discloses selecting a BT.601 YCbCr color space technique, based on the interlaced scan being identified to be used for rendering the content (Mondal, [0049], “ITU-R BT.656 builds upon the 4:2:2 digital video encoding parameters defined in ITU-R Recommendation BT.601, which provides interlaced video data, streaming each field separately, and uses the YCbCr (YUV) color space”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Mondal’s BT.601, which provides interlaced video data, and uses the YCbCr (YUV) color space in the display system, as taught by Jung. The motivation for doing so would have been providing ability to process interlaced video signal.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2007/0285379) in view of Demandolx (US 2012/0219218), as applied to claim 1, in further view of Herz et al. (US 2008/0165116).
Regarding claim 6, Jung discloses identifying at least one of the optimal lightness span or the optimal brightness span based on at least one of the candidate lightness span or the candidate brightness span (Jung, [0018], “a new representative value L’ which has been compensated by using Equation (2) below in order to adjust the brightness of the partial area”);
Jung as modified by Demandolx does not expressly disclose “identifying, whether the current display brightness level is in a predefined display brightness criteria”;
Herz et al. (hereinafter Herz) discloses identifying, whether the current display brightness level is in a predefined display brightness criteria (Herz, [0109], “a display control parameter, such as a backlight brightness or brightness level of the display may be equal to or based on a user selected brightness, a 
Herz discloses based on the current display brightness level being within the predefined display brightness criteria (Herz, [0109], “a display control parameter, such as a backlight brightness or brightness level of the display may be equal to or based on a user selected brightness, a predetermined brightness”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Herz’s determine brightness level of the display may be equal a predetermined brightness to identify Jung’s new representative value, as it could be used to achieve the predictable result of based on the current display brightness level being within the predefined display brightness criteria, identifying at least one of the optimal lightness span or the optimal brightness span based on at least one of the candidate lightness span or the candidate brightness span. The motivation for doing so would have been display control parameter may be modified sufficiently to cause the display to have a backlight brightness and/or contrast high enough to allow a user to see and identify text, images, and/or video displayed on the display.
Regarding claim 7, Jung discloses retrieving at least one of the candidate brightness span or a candidate lightness span (Jung, [0053], “FIG. 3 is a graph illustrating a method of compensating for the representative value of a specific partial area”); Jung as modified by Demandolx with the same motivation from claim 1 discloses the database (Demandolx, [0069], “The computing device 700 also typically includes computer readable media, which can include any available media that can be accessed by computing device 700 and includes both volatile and nonvolatile media and removable and non-removable media”); 

Jung as modified by Demandolx, and Herz with the same motivation from claim 6 discloses identifying whether the user’s preference is in a predefined range (Herz, [0009], “receiving a user setting of a display control parameter, and altering, based on the user setting, an effect of an ambient light sensor value (ALS) on control of the display control parameter”. The parameter including a predetermined range).
Jung as modified by Demandolx, and Herz with the same motivation from claim 6 discloses based on the user’s preference being within the predefined range (Herz, [0084], “the ALS output weight may be inversely related to a range of the user selected brightness level increase”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KYLE ZHAI/Primary Examiner, Art Unit 2612